Abatement Order filed October 25, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00832-CV
                                   ____________

    NABILCO INC. AND D. HOUSTON, INC. D/B/A TREASURES, Appellants

                                           V.

          THE STATE OF TEXAS AND THE CITY OF HOUSTON, Appellees


                       On Appeal from the 164th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2012-28683


                          ABATEMENT ORDER

      On October 19, 2012, appellants filed a supplemental clerk’s record containing a
notice of removal of this case to federal court. See 28 U.S.C. § 1446(d). Accordingly, the
appeal is ABATED until any party files a verified copy of an order remanding the case to
state court. The appeal is treated as a closed case and removed from this court’s active
docket.

                                     PER CURIAM